Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/24/2021.
Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen (Pub. No. 2019/0103750 A1) further in view of Evans et al. (Pub. No. 2014/0363747 A1).

Regarding claims 1, 8, and 15, Kristensen discloses:
A method for operating an electrical energy storage system including an battery, comprising: 
sequentially closing a plurality of contactors that selectively couple a plurality of battery electric energy storage cell stacks to an electric power conductor within the electrical energy storage system according to individual voltages of each of the plurality of battery electric energy storage cell stacks via a controller (see par [0188], where individual cells are stacked to ..., see par [0012], preferential charging occurs for a cell with the lowest state of charge...., see par [0019], The equalizing current is supplied to a lowest voltage battery in the battery pack during each half of the switching cycle. The electronic battery equalization circuit also includes a feedback control circuit coupled to the primary winding circuit for controlling the current from the equalizing current supply source. In another embodiment, optically coupled switches are connected to a battery voltage monitor to provide equalizing current to the lowest voltage even and odd numbered battery in the battery pack....), 
wherein the contactors are closed in order of ascending voltage starting with an battery electric energy storage cell stack of the plurality of battery electric energy storage cell stacks with a lowest individual voltage (see par [0188], where individual cells are stacked to ..., see par [0012], preferential charging occurs for a cell with the lowest state of charge...., see par [0019], The equalizing current is supplied to a lowest voltage battery in the battery pack during each half of the switching cycle. The electronic battery equalization circuit also includes a feedback control circuit coupled to the primary winding circuit for controlling the current from the equalizing current supply source. In another embodiment, optically coupled switches are connected to a battery voltage monitor to provide equalizing current to the lowest voltage even and odd numbered battery in the battery pack....); and 
wherein the contactors of the battery electric energy storage cell stack of the plurality of battery electric energy storage cell stacks with an individual voltage above a threshold remain open (see par [0142], that it automatically becomes a passive energy storage device charge equalizer when all energy modules are in the Bypass-state or Open-state because it forces the use of the highest voltage energy storage device....).

However, Kristensen fails to disclose:
			iron flow battery
		Thus, Evans discloses:
			iron flow battery (see par [0026-0027], the negative electrolyte used in the all iron redox flow battery..... .....)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a reconfigurable energy storage system of Kristensen to use iron flow battery in order to reduce the use of toxic raw materials (see Song par [0034]).


Regarding claims 2, 9, and 16, Kristensen and Evans disclose:
wherein each of the plurality of contactors is positioned in series with one of the plurality of iron flow battery electric energy storage cell stacks (see Kristensen Fig. 5A-5C, see Evans par [0026-0027]).

Regarding claims 4..., Kristensen and Evans disclose:
not charging one or more of the plurality of iron flow battery electric energy storage cell stacks via a charger during a time between closing a first of the plurality of contactors and a second of the plurality of contactors (see Kristensen par [0092], o manage the charging and loads in isolated energy storage devices such that the energy storage devices become fully configurable energy units which may be arranged to produce a variable output energy source in real time....see Abstract, see Evans par [0026-0027]) .

Regarding claims 5 and 12, Kristensen and Evans disclose:
charging one or more of the plurality of iron flow battery electric energy storage cell stacks via a charger during a time between closing a first of the plurality of contactors and a second of the plurality of contactors, where the charger is coupled to the electric power conductor (see Kristensen par [0092],  manage the charging and loads in isolated energy storage devices such that the energy storage devices become fully configurable energy units which may be arranged to produce a variable output energy source in real time....see Abstract, see Evans par [0026-0027]).

Regarding claims 6 and 13, Kristensen and Evans disclose:
charging the one or more of the plurality of iron flow battery electric energy storage cell stacks to a threshold voltage before closing additional contactors included in the plurality of contactors (see Kristensen par [00005],  ....see Abstract, see Evans par [0026-0027]).

Regarding claims 7 and 14, Kristensen and Evans disclose:
where the threshold voltage is based on a voltage of one or more of the plurality of iron flow battery electric energy storage cell stacks that have not been coupled to the electric power conductor (see Kristensen par [00005],  ....see Abstract, see Evans par [0026-0027]).

Regarding claim 11, Kristensen and Evans disclose:
where the more than one group of iron flow battery electric energy storage cell stacks are based on voltage ranges (see Kristensen claim 5, wherein each energy storage cell group is comprised of a string of energy storage unit arranged to meet a voltage output requirement, see Evans par [0026-0027]).

Regarding claim 17, Kristensen and Evans disclose:
wherein the plurality of iron flow battery electric energy storage cell stacks is electrically coupled to one another in a parallel arrangement (see Kristensen Fig. 5A-5C. 11, see Evans par [0026-0027]).

Regarding claim 18, Kristensen and Evans disclose:
executable instructions stored in non-transitory memory of the controller to sequentially couple the plurality of iron flow battery electric energy storage cell stacks to the electric power conductor within the electric energy storage system according to individual voltages of each of the plurality of iron flow battery electric energy storage cell stacks, wherein the contactors of the plurality of iron flow battery electric energy storage cell stacks are closed in order of ascending voltage starting with an iron flow battery electric energy storage cell stack of the plurality of electric energy storage cell stacks with a lowest individual voltage; and Page 37 of 39Docket No. EST18308CON1 wherein the contactor of the iron flow battery electric energy storage cell stack of the plurality of iron flow electric energy storage cell stacks with an individual voltage above a threshold remain open (see Kristensen par [0188], where individual cells are stacked to ..., see par [0012], preferential charging occurs for a cell with the lowest state of charge...., see par [0019], The equalizing current is supplied to a lowest voltage battery in the battery pack during each half of the switching cycle. The electronic battery equalization circuit also includes a feedback control circuit coupled to the primary winding circuit for controlling the current from the equalizing current supply source. In another embodiment, optically coupled switches are connected to a battery voltage monitor to provide equalizing current to the lowest voltage even and odd numbered battery in the battery pack....., see Evans par [0026-0027]).

  Regarding claim 19, Kristensen and Evans disclose:
executable instructions stored in non-transitory memory of the controller to group each of the plurality of iron flow battery electric energy storage cell stacks into more than one group of iron flow battery electric energy storage cell stacks according to the individual voltages of each of the plurality of iron flow battery electric energy storage cell stacks (see par [0009], The method includes dividing the cells into at least two cell groups, measuring the voltage across each cell group and estimating the minimum cell voltage for each group based on the average cell stack voltage and an estimated number of deficient cells in each group...., see Evans par [0026-0027]).

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851